TINITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEV/ YORK

JOHN DOE,

                                        Plaintiff,

                   -against-                                                         NOTICE OF MOTION
                                                                                     Civil Action No.: I:19-cv-719
RENS SELAER POLYTECHNIC INSTITUTE              "RPI",       (BKS/DJS)
ELIZ ABETH B RO WN- GO YETTE, Title IX Inve sti gator,
LARRY HARDY, Title IX Coordinator, TRAVIS APGAR,
Assistant Vice President and Dean of Students, LE NORMAN
STRONG, Special Assistant to the President, PETER KONV/ERSKI,
Vice President for Student Life at RPI,

                                        Defendant.


      Motion by:               Defendants Elizabeth Brown-Goyette, Lany Hardy, Travis Apgar,
                               Le Norman Strong, and Peter Konwerski

      Time, Date   and         Tuesdayo August l3r2019 at 9:30 a.m.

      Place of Hearing:        United States District Court, James T. Foley, U.S. Courthouse
                               45 Broadway, Albany, New York 12207

      Relief Demanded:         An Order pursuant to Rule 12 (bX6) F.R.C.P. dismissing any and
                               all claims against the movants and for such other and further relief
                               as   to the Court may seem just and proper.

      Reply Papers:            Pursuant to Local Rule 7, answering papers, if any, are required to
                               be served upon the undersigned at least seventeen (17) days prior
                               to the return date of this motion. Reply papers must be served at
                               least eleven (1 1) days prior thereto.

      Dated: July I1,2019.                    Wn^)^','--,
                                                Michael E. Ginsber
                                                                         &,g,Es(S#,nrr^
                                                Rhiannon I. Spencer, Esq.
                                                Pattison, Sampson, Ginsberg                 & Griffin, PLLC
                                                At t or ney s .fo r D   e.fe   ndant s,
                                                22First Street - P. O. Box 208
                                                Troy, New York 12181-0208



                                                     I
